DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Examiner
The instant application was previously examined by Examiner Yanzhi Zhang. The application has been transferred to Examiner Ali Soroush. This Office Action (Supplemental Notice of Allowance) is in view of the submission of the Information Disclosure Statement filed on 12/09/2021 and the amendment under 37 C.F.R. 1.312 filed on 01/11/2022.
Acknowledgement of Receipt
	Applicant's response filed on 01/12/2022 to the Office Action mailed on 10/12/2021 is acknowledged.
Claim Status
Claims 1-16 are pending. 
Claims 17-20 were previously cancelled.
Claims 1-3 are currently amended.
Claims 1-16 have been examined.
Claims 1-16 are allowed.
Priority
	Priority to applications 63/118431 filed on 11/25/2020 and 63/055235 filed on 07/22/2020 are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: for the reasons for provided in the Office Action mailed on 10/12/2021 claims 1-16 are allowed. The amendments filed on 01/11/2022 do not change the scope of the claims as presented when the previous Notice of Allowance was issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALI SOROUSH/Primary Examiner, Art Unit 1617